IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-76,186-01



EX PARTE MICHAEL MARTINEZ, Applicant






ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1050459 IN THE 183RD DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

 Alcala, J., not participating.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
robbery and sentenced to imprisonment for life. The First Court of Appeals affirmed his conviction.
Martinez v. State, No. 01-07-00921-CR (Tex. App.-Houston [1st Dist.] Sept. 17, 2009, pet. ref'd). 
	Applicant contends that trial counsel failed to object to the jury instructions at punishment.
The trial court made findings of fact and conclusions of law and recommended that we deny relief.
The trial court determined that Applicant had not established that counsel's performance was
deficient and that, but for counsel's alleged deficient performance, there is a reasonable probability
that the result of the proceeding would have been different. Strickland v. Washington, 466 U.S. 668 
(1984). We do not agree with  the trial court's conclusion regarding deficient performance, but based
on our own independent review of the record, we agree that Applicant has not demonstrated that he
was prejudiced. Accordingly, relief is denied.

Filed:  August 24, 2011
Do not publish